DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it discloses a “computer readable recording medium.”  The claim is directed toward software per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable recording medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer software, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 or  Subject Matter Eligibility of Computer Readable Media 1351 OG 212,  February 23, 2010.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20150141094) in view of Usui (US 2010/0118198).
	Regarding claims 1, 8, and 15, Park discloses a method of executing content, the method (Paragraph 7 illustrates an apparatus that adjusts and outputs the video quality according to a video quality control command generated when an external device connection is detected) comprising:
	recognizing an external electronic device connected to an electronic device (Paragraphs 22 and 44 illustrate that a device connection detection unit may detect the connection to an external device); and

	Park fails to disclose determining a type of the content provided from the external electronic device to the electronic device based on a user interface (UI) displayed on a screen of the electronic device, as the external electronic device is recognized; and determining an image quality control mode for the content, based on the determined type of the content.
	Usui discloses determining a type of the content provided from the external electronic device to the electronic device based on a content displayed on a screen of the electronic device (Paragraph 63 illustrates that the system may determine a type of content displayed based on analysis of the video data); and determining an image quality control mode for the content, based on the determined type of the content (Paragraphs 38, 67, and 68 illustrate providing correction data, (i.e., for adjusting the video quality) corresponding to the type of content detected).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Usui to Park to disclose determining a type of the content provided from the external electronic device to the electronic device based on a user interface (UI) displayed on a screen of the electronic device, as the external electronic device is recognized; and determining an image quality control mode for the content, based on the determined type of the content because it would have provided a more efficient display of content based on the type of content being provided by the external device such as whether a movie is being displayed, still image, etc.
	Regarding claims 2 and 9, Park as modified by Usui discloses wherein the determining of the type of the content comprises: obtaining information about at least one menu UI allowed to Usui: Paragraph 53 illustrates that the content may be classified into different categories such as sport, variety show, movie, travel program, etc.); and
	determining whether the UI displayed on the screen of the electronic device is a menu UI, based on a result of comparing the obtained information about the at least one menu UI with the UI displayed on the screen of the electronic device (Usui: Paragraphs 53, 57, 63, and 64 illustrate extracting the video data in order to determine the type of content based on the video signal and comparing to the content classifications in order to determine the appropriate correction data; paragraph 63 illustrates several methods for determining the type of content such as by comparing to program data).
Claims 3, 6, 7, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20150141094), in view of Usui (US 2010/0118198), and in further view of Fitzgerald et al. (US 2018/0321951).
	Regarding claims 3 and 10, Park as modified by Usui fails to disclose the method further comprising: capturing the screen of the electronic device, wherein the determining of the type of the content comprises determining the type of the UI displayed on the screen of the electronic device, by using output data obtained by inputting the captured screen to a pre-generated learning network model, and the learning network model is generated as a result of training of criteria for determining the type of UI based on at least one UI provided from a plurality of external electronic devices.
	Fitzgerald discloses the method further comprising: capturing the screen of the electronic device, wherein the determining of the content comprises determining the content displayed on the screen of the electronic device, by using output data obtained by inputting the captured screen to content based on at least one content provided from an external electronic devices (Paragraph 65 illustrates the use of a trained learning model for determining characteristics of a captured image).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Fitzgerald to Park in view of Usui to disclose the method further comprising: capturing the screen of the electronic device, wherein the determining of the type of the content comprises determining the type of the UI displayed on the screen of the electronic device, by using output data obtained by inputting the captured screen to a pre-generated learning network model, and the learning network model is generated as a result of training of criteria for determining the type of UI based on at least one UI provided from a plurality of external electronic devices because it would have been common in the art to use machine learning in order to classify images.
	Regarding claims 6 and 13, Park as modified by Usui fails to disclose wherein the determining of the type of the content comprises: capturing the screen of the electronic device until a time point at which an execution screen of the content is obtained, when the content displayed on the screen comprises a content; and determining the type of the content based on image features of the execution screen of the content, as the execution screen of the content is obtained.
	Fitzgerald discloses wherein the determining of the type of the content comprises: capturing the screen of the electronic device until a time point at which an execution screen of the content is obtained, when the UI displayed on the screen comprises a menu UI; and determining the type of the content based on image features of the execution screen of the content, as the 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Fitzgerald to Park in view of Usui to disclose wherein the determining of the type of the content comprises: capturing the screen of the electronic device until a time point at which an execution screen of the content is obtained, when the UI displayed on the screen comprises a menu UI; and determining the type of the content based on image features of the execution screen of the content, as the execution screen of the content is obtained because it would have been common in the art to use machine learning in order to classify images.
	Regarding claims 7 and 14, Park as modified by Usui and Fitzgerald discloses wherein the determining of the image quality control mode comprises determining the image quality control mode by using output data obtained by inputting the execution screen of the content to a pre-generated learning network model, and the learning network model is generated as a result of training of criteria for determining the image quality control mode based on execution screens of a plurality of pieces of content (Fitzgerald: Paragraph 65 illustrates the use of a trained learning model for determining characteristics of a captured image) (Usui: Paragraphs 38, 67, and 68 illustrate providing correction data, (i.e., for adjusting the video quality) corresponding to the type of content detected).
Allowable Subject Matter
Claims 4, 5, 11, and 12  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 11 contain allowable subject matter because the features disclosed in the claims overcome the prior art of record.  For instance, Park (KR 20150141094) teaches adjusting the video quality based on the detected external device and Usui (US 2010/0118198) teaches adjusting the video quality based on the detected type of content.  However, the prior art of record does not disclose the claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425